As filed with the Securities and Exchange Commission on February 15, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALPHA GREEN ENERGY LIMITED (Exact name of registrant as specified in its charter) Arizona 27-0349943 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) (Address and telephone number of principal executive offices and principal place of business) Mr. William TIEN President ALPHA GREEN ENERGY LIMITED 8040 E. Morgan Trail, Unit 18, Scottsdale, AZ 85258,
